DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenthall (US 2015/0335398) in view of Reybrouck et al (US 2016/0206405) and Patel (US 10,052,175).

    PNG
    media_image1.png
    363
    640
    media_image1.png
    Greyscale

Annotated figure 7

a first fixed component (first bracket 20) of a rigid material forming a second base (lower half of 20 seen in figure 6-7 and par 25 discloses the bracket being composed of a resilient material) , the first base having a first face for attachment to a first tooth (see figure 6-7), and having a second face substantially perpendicular to the first face (see annotated figure 7), the second face having a first edge defining a first opening of a first socket formed within the first base (see annotated figure 7);
a second fixed component (second bracket 30) of a rigid material forming a second base (lower half of 30 seen in figure 6-7 and par 25 discloses the bracket being composed of a resilient material), the second base having a third face for attachment to a second tooth (see figure 6-7), and having a fourth face substantially perpendicular to the third face (see annotated figure 7), the fourth face having a second edge defining a second opening of a second socket formed within the second base (see annotated figure 7); 
a third component (bar member 40) comprising a first projection (first bracket connection member 42) and a second projection (second bracket connection member 44), the first projection (42) having a first shape that mates with the first socket of the first fixed component (see figures 6-7), the second projection having a second shape that mates with the second socket of the second fixed component (see figures 6-7);
 wherein the third component (40) comprises a removable component wherein the first shape of the first projection (42) removably mates with the first socket of the first fixed component, and the second shape of the second projection (44) removably mates with the second socket of the second fixed component (par 19 discloses that the bar member can be detached from the brackets without damage);
Rosenthall fails to disclose the third component further comprising a curved member shaped to correspond to an arch along teeth between the first tooth and the second tooth, a third base formed of a material, the third base being configured to be applied to a back face of a third tooth, and having a front face opposite the back face of the third tooth and forming a first surface, the material including at least one of a magnetic material or ferrometallic material and wherein the curved member further comprises a second surface that mates with the first surface of the third base, wherein the curved member includes at least one of a magnetic material or ferrometallic material at the second surface such that magnetic attraction occurs between the second surface of the curved member and the first surface of the third base. 
However, Reybrouck teaches a third component (a connection element 3) further comprising a curved member (body 6) shaped to correspond to an arch along teeth between a first tooth and the second tooth (see figures 17-19, show the curved member shaped in a curve along an arch), a third base (one of the tooth bracket 8, which is not placed at the end as seen in figure 8))  formed of a material  (par 67 discloses the material of the brackets, such as metal ceramic and composite), the third base (8) being configured to be applied to a back face of a third tooth (see figure 18 and attaching surface 12, which par 66 discloses the attaching surface 12 being attached to tooth 6), and having a front face (front surface of bracket protrusion 11) opposite the back face of the third tooth and forming a first surface (see figures 4-5) and wherein the curved member (6) further comprises a second surface (guiding surfaces 16) that mates with the first surface of the third base (see figure 16) in an orthodontic appliance (see figures 16 and 19) for the purpose of applying optimal force transmission to the teeth of the patients (see par 65-66).
Therefore, it would be obvious to one of ordinary skill, before the effective filing date of the claimed invention, to modify Rosenthall to have the third component further comprising a curved member shaped to correspond to an arch along teeth between the first tooth and the second tooth, a third base formed of a material, the third base being configured to be applied to a back face of a third tooth, and having a front face opposite the back face of the third tooth and forming a first surface and wherein the curved member further comprises a second surface that mates with the first surface of the third base in view of Reybrouck for the purpose of applying optimal force transmission to the teeth of the patients.
Finally, Patel teaches a third base (engagement pads 80) comprising a material including at least one of a magnetic material or ferrometallic material (where the engagement pad 80 is disclosed as made of metal with a magnets integrated or being magnetized creating a magnetic material in col 12, lines 61-67), wherein a curved member (archwire 82) includes at least one of a magnetic material or ferrometallic material at a second surface (base portions 90 which has a disclosed magnet 83, see col 12, line 68-col 13, line 5) such that magnetic attraction occurs between the second surface of the curved member (90) and a first surface of the third base (engagement pad 80, see col 13, lines 5-13 which discloses attachment between archwire surface 90 and pad 80) in an orthodontic appliance  (see figure 5) for the purpose of exerting tooth movement to a selected tooth (col 13, lines 8-11).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rosenthall/Reybrouck to modify the material including at least one of a magnetic material or ferrometallic material and the curved member includes at least one of a magnetic material or ferrometallic material at the second surface such that magnetic attraction occurs between the second surface of the curved member and the first surface of the third base as disclosed by Patel for the purpose of exerting tooth movement to a selected tooth.
In regard to claim 2, Rosenthall/Reybrouck/Patel disclose the claimed invention as set forth above in claim 1.  Patel further teaches the curved member (82) comprises an element (90) inserted in the material of the curved member at the second surface, wherein the element comprises the at least one of a magnetic material or ferrometallic material (base portions 90 which has a disclosed magnet 83, see col 12, line 68-col 13, line 5), for the reason set forth above. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772